                                                    Clear Form
DOCUMENTS UNDER SEAL                                                      TOTAL TIME (m ins): 02 minutes
M AGISTRATE JUDGE                          DEPUTY CLERK                           REPORTER/FTR
M INUTE ORDER                              Ada Means                              10:34-10:36
MAGISTRATE JUDGE                           DATE                                    NEW CASE         CASE NUMBER
Joseph C. Spero                            October 28, 2019                                      CR19-0524 CRB
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Vladimir Magallan Gallegos                           Y           P    Robert Waggener                    APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT            COUNSEL APPT'D
Casey Boome                                Melinda Basker - Spanish              SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR          PARTIAL PAYMENT
                             Katrina Chu                              APPT'D COUNSEL            OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                           TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT               BOND HEARING           IA REV PROB. or          OTHER
                                                                                  or S/R
       DETENTION HRG             ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.             ATTY APPT
   02 mins                                                                                                 HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                   NAME AS CHARGED           TRUE NAME:
        OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                  SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND            $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED          RELEASED       DETENTION HEARING           REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                      NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                          FILED
                                                         CONTINUANCE
TO:                              ATTY APPT                  BOND                 STATUS RE:
11/20/2019 (Prev. Set)           HEARING                    HEARING              CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY          CHANGE OF               STATUS
                                 AFFIDAVIT                  HEARING              PLEA
1:30 p.m.                                                   _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT           MOTIONS                JUDGMENT &
                                 HEARING                                                                 SENTENCING
CRB
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /           PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL              CONFERENCE              HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
CC: JCS & CRB


                                                                                        DOCUMENT NUMBER:
